Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention has been changed to the following: “OPERATING A CONTROLLER IN A MOTOR VEHICLE ACCORDING TO DIFFERENT TIME SLOTS”

The following is the examiners reasons for allowance:

In addition to the remarks filed 06/16/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 14, 23, 24 and 26 when taken in the context of the claims as a whole.  Specifically, the combination of executing a first task program in a first time pattern made up of first time slots, performing a second task program in a second time pattern made up of two second time slots, wherein a duration of each second time slot is less than a duration of each first time slot, ascertaining a status variable, which indicates whether a result of the first task program is released, and wherein the result of the first task program is ascertained in an instantaneous first time slot and transmitted in the instantaneous first time slot to a memory area assigned to the second task program, wherein the second task program ascertains a second result as a function of the value of the status variable and of the result of the first task program, wherein the value of the status variable is also transmitted in the instantaneous time slot to a status memory area assigned to the second task program, and wherein the result of the first task program and the value of the status variable are ascertained and transmitted after the start of execution of the first task program and before another execution of the first task program.
At best the prior arts of record, specifically, CHUJO et al. (US 20110225595 A1 hereinafter Chujo) teaches executing vehicle related controller tasks with defined time slots in a multitasking environment (see Fig. 7 ¶32-33 and ¶51) Chujo further teaches determining slot status and results of tasks (see ¶5 and ¶8). Nakata et al. (US 20140078960 A1 hereinafter Nataka) teaches iterative transmission tasks (see ¶62-63). Hasse (US 20150356043 A1) teaches maintenance work with a large proportion of the time slots of a cycle is devoted to communication (see ¶18)
Newly cited art Khoryaev; Alexey et al. (US 20180227155 A1) teaches different vehicle communication channels having different time slot size for interpreting a messaging task (see ¶43).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 14, 23, 24 and 26 as a whole.
Thus, claims 14, 23, 24 and 26 are allowed over the prior art of record.
Claims 15-22 and 25 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 06/16/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143